Case 2:19-cv-05906-WJM-MF Document 18 Filed 04/16/19 Page 1 of 3 PageID: 75




                          UNITED STATES DISTRICT COURT
                             DISTRICT OF NEW JERSEY



DAVID KINLOCK, on behalf of
himself and all others similarly          Civil Action No. 19-962 (WJM)
situated,                                          (Lead Docket)

                            Plaintiff,
v.

HEALTHPLUS SURGERY
CENTER, LLC,

                         Defendant.

C.S., Individually and as a Class        Civil Action No. 19-964 (WJM)
Representatives,                                   (Consolidated)

                          Plaintiffs,
v.

HEALTHPLUS SURGERY
CENTER, LLC, et al.,

                        Defendants.



                                          Civil Action No. 19-965 (WJM)
LAUREN MARRERO & JULIO C.                           (Consolidated)
MARRERO,

                          Plaintiffs,

v.


HEALTHPLUS SURGERY
CENTER, LLC,
                        Defendant.
 Case 2:19-cv-05906-WJM-MF Document 18 Filed 04/16/19 Page 2 of 3 PageID: 76




DUANNE WINLEY-DUNK, on her own
behalf, and on behalf of those similarly            Civil Action No. 19-5906 (WJM)
siutuated,                                                    (Consolidated)

                           Plaintiffs,
                                                                ORDER
 v.

 HEALTHPLUS SURGERY CENTER,
 LLC,

                            Defendant.




       THESE MATTERS having come before the Court for an Initial Pretrial

Conference on April 12, 2019;

      and the Court having discussed with the parties consolidation of Kinlock v.

Healthplus Surgery Center, LLC, 19-962 (WJM), C.S. v. Healthplus Surgery Center, LLC

et al., 19-964 (WJM), Marrero et al. v Healthplus Surgery Center, LLC, 19-965 (WJM)

and Winley-Dunk v. Healthplus Surgery Center LLC, 19-5906 (WJM) under the proposed

lead docket of Civ. A. No. 19-962;

       and it appearing that “if actions before the court involve a common question of law

or fact, the court may . . . consolidate the actions.” Fed. R. Civ. P. 42(a);

       and it appearing that Rule 42 “confers upon a district court broad power, whether

at the request of a party or upon its own initiative, to consolidate cases for trial as may

facilitate the administration of justice,” Ellerman Lines, Ltd. v. A. & Gulf Stevedors, Inc.,

339 F.2d 673, 675 (3d Cir. 1964);
Case 2:19-cv-05906-WJM-MF Document 18 Filed 04/16/19 Page 3 of 3 PageID: 77



       and the purpose of consolidation being to “streamline and economize pretrial

proceedings so as to avoid duplication of effort, and to prevent conflicting outcomes in

cases involving similar legal and factual issues,” see, e.g., In re TMI Litig., 193 F.3d 613,

724 (3d Cir. 1999);

       and, here, it appearing that all four cases involve common questions of law and fact

and common parties, including claims for negligence arising out of medical procedures

performed by Healthplus Surgery Center, LLC;

       and it further appearing that consolidation will avoid unnecessary costs and delay

in case management, motion practice, and discovery;

       and it appearing that all parties consent to the cases being consolidated for

discovery purposes and agree that consolidation is without waiver or prejudice as to any

pending motion to remand;

       IT IS on this 16th day of April 2019,

      ORDERED that, the cases Kinlock v. Healthplus surgery Center, LLC, 19-962

(WJM), C.S. v. Healthplus Surgery Center, LLC et al., 19-964 (WJM), Marrero et al. v

Healthplus Surgery Center, LLC, 19-965 (WJM), and Winley-Dunk v. Healthplus Surgery

Center LLC, 19-5906 (WJM) are hereby consolidated for discovery purposes only under

the lead docket of Civ. A. No. 19-962.




                                                   s/Mark Falk
                                                  MARK FALK
                                                  United States Magistrate Judge
